UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
JANE DOE,                           )
                                    )
                      Plaintiff,    )
                                    )
       v.                           )                Civil Action No. 11-1755 (ABJ)
                                    )
DE AMIGOS, LLC                      )
d/b/a Spot Lounge, et al.,          )
                                    )
                      Defendants.   )
____________________________________)


                                            ORDER

       On June 10, 2014, Magistrate Judge Alan Kay issued a Report and Recommendation

[Dkt. # 98] with respect to plaintiff’s motion for default judgment as to defendant Mazin Saleh

[Dkt. # 90]. The report advised the parties “that under the provisions of Local Rule 72.3(b) of

the United States District Court for the District of Columbia, any party who objects to the Report

and Recommendation must file a written objection thereto with the Clerk of this Court within 14

days of the party’s receipt of this Report and Recommendation.” June 10, 2014 Report &

Recommendation. To date, no objections have been filed.

       It is therefore ORDERED that the Report and Recommendation [Dkt. # 98] is

ADOPTED in its entirety;

       it is FURTHER ORDERED that plaintiff’s motion for default judgment [Dkt. # 90] is

granted in part and denied in part; and

       it is FURTHER ORDERED that default judgment is entered in favor of plaintiff against

defendant Saleh in the following amounts:

               $5,607.70 for past medical damages;
            $75,000 for future medical damages;
            $250,000 for pain and suffering; and
            $300,000 in punitive damages.




                                         AMY BERMAN JACKSON
                                         United States District Judge

DATE: July 1, 2014




                                            2